DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-14, 18-23, 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kells (US 1,999,461). 
Regarding claims 1, 13, and 22, Kells teaches a tray for holding at least one food product, the tray comprising: a plurality of panels extending at least partially around an interior of the tray, the plurality of panels comprising a bottom panel 6 (Fig. 2), a front panel 8, a back panel 8, and at least one side panel 7; and a plurality of end flaps 9 comprising a plurality of top end flaps 10 cooperating to form a rim extending from the plurality of panels (Fig. 1), each top end flap of the plurality of top end flaps foldably connected to an adjacent top end flap of the plurality of top end flaps (the front and back end flaps 10 connected to side end flaps having apertures 21).
Regarding claims 2, 14, and 23, Kells teaches the plurality of top end flaps comprises a front top end flap 10 and at least one front side top end flap (having aperture 21), the front top end flap foldably connected to each of the front panel and the at least one front side top end flap (Fig. 2).
Regarding claims 8, 18, and 29, Kells teaches the plurality of top end flaps further comprises a back top end flap 10 and at least one back side top end flap 10 (having an aperture 21), the back top end flap foldably connected to each of the at least one back side top end flap and the back panel (Fig. 2).
Regarding claims 9, 19, and 30, Kells teaches the plurality of end flaps further comprises at least one front side end flap 9 foldably connected to the front panel 8 and at least one back side end flap 9 foldably connected to the back panel 8, the at least one front side top end flap 10 (having aperture 21) foldably connected to the at least one front side end flap, the at least one back side top end flap foldably connected to the at least one back side end flap 10 (also having aperture 21).
Regarding claims 10 and 31, Kells teaches each of the at least one front side end flap 10 and the at least one back side end flap 10 is in face-to-face contact with the at least one side panel 7 (Fig. 1).
Regarding claims 11, 20, and 32, Kells teaches the at least one side panel 7 is a first side panel, the at least one front side end flap 9 is a first front side end flap, the at least one front side top end flap 10 (having aperture 21) is a first front side top end flap, the at least one back side end flap is a first back side end flap 9, the at least one back side top end flap 10 (having an aperture 21) is a first back side top end flap, the plurality of panels further comprises a second side panel 7, the plurality of end flaps further comprises a second front side end flap 9 foldably connected to the front panel 8, a second back side end flap 9 foldably connected to the back panel 8, a second front side top end flap 10 foldably connected to each of the second front side end flap and the front top end flap, and a second back side top end flap 10 foldably connected to each of the second back side end flap and the back top end flap (Fig. 2).
Regarding claims 12, 21, and 33, Kells teaches the tray further comprises product visibility features 23 comprising a plurality of openings 22 and 23 in at least one panel of the plurality of panels (Figs. 1-2).
Claims 1-2, 5-8, 13-18, 22-23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexhage (US 4,901,911).
Regarding claims 1, 13, and 22, Drexhage teaches a blank (Fig. 1) and tray (Fig. 8) for holding at least one food product, the tray comprising: a plurality of panels extending at least partially around an interior of the tray, the plurality of panels comprising a bottom panel 22, a front panel 26, a back panel 24, and at least one side panel 25; and a plurality of end flaps comprising a plurality of top end flaps 38-41 cooperating to form a rim (Fig. 7) extending from the plurality of panels, each top end flap of the plurality of top end flaps foldably connected to an adjacent top end flap of the plurality of top end flaps.
Regarding claims 2, 14, and 23, Drexhage teaches the plurality of top end flaps comprises a front top end flap 41 and at least one front side top end flap 40, the front top end flap foldably connected to each of the front panel 26 and the at least one front side top end flap 40 (Fig. 2).
Regarding claims 5 and 15, Drexhage teaches the front top end flap comprises a central portion 41 and at least one corner portion (the unlabeled triangle portion) foldably connected to the central portion at an oblique fold line 69, the at least one corner portion is in face-to-face contact with the central portion (Fig. 7).
Regarding claims 6 and 16, Drexhage teaches the at least one corner portion is foldably connected to the at least one side top end flap at an oblique fold line (also unlabeled, the fold line below fold line 69; Fig. 2).
Regarding claims 7 and 17, Drexhage teaches the at least one corner portion is a first corner portion, and the top end flap 41 further comprises a second corner portion foldably connected to the central portion at an oblique fold line 66 (Fig. 1).
Regarding claims 8, 18, and 29, Drexhage teaches the plurality of top end flaps further comprises a back top end flap 39 and at least one back side top end flap 38, the back top end flap foldably connected to each of the at least one back side top end flap and the back panel (Fig. 1).
Claims 1-3, 8-15, 18-24, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (GB 2,042,474 A).
Regarding claims 1, 13, and 22, Webster teaches a tray for holding at least one food product, the tray comprising: a plurality of panels extending at least partially around an interior of the tray, the plurality of panels comprising a bottom panel 2, a front panel 4, a back panel 4, and at least one side panel 6; and a plurality of end flaps comprising a plurality of top end flaps 8, 12 cooperating to form a rim extending from the plurality of panels (Fig. 2), each top end flap of the plurality of top end flaps foldably connected to an adjacent top end flap of the plurality of top end flaps (Fig. 1).
Regarding claims 2, 14, and 23, Webster teaches the plurality of top end flaps comprises a front top end flap 8 and at least one front side top end flap 12, the front top end flap 8 foldably connected to each of the front panel 4 and the at least one front side top end flap 12 (Fig. 1).
Regarding claim 3, 15, and 24, Webster teaches the front top end flap 8 extends away from the interior of the tray and the at least one front side top end flap 12 extends toward the interior of the tray (Fig. 3).
Regarding claims 8, 18, and 29, Webster teaches the plurality of top end flaps further comprises a back top end flap 8 and at least one back side top end flap 12, the back top end flap foldably connected to each of the at least one back side top end flap and the back panel (Fig. 1).
Regarding claims 9, 19, and 30, Webster teaches the plurality of end flaps further comprises at least one front side end flap 10 foldably connected to the front panel 4 and at least one back side end flap 10 foldably connected to the back panel 4, the at least one front side top end flap 12 foldably connected to the at least one front side end flap 10, the at least one back side top end flap 12 foldably connected to the at least one back side end flap 12 (Fig. 1).
Regarding claims 10 and 31, Webster teaches each of the at least one front side end flap 10 and the at least one back side end flap 10 is in face-to-face contact with the at least one side panel 6 (Fig. 4).
Regarding claims 11, 20, and 32, Webster teaches the at least one side panel 6 is a first side panel, the at least one front side end flap 10 is a first front side end flap, the at least one front side top end flap 12 is a first front side top end flap, the at least one back side end flap is a first back side end flap 10, the at least one back side top end flap 12 is a first back side top end flap, the plurality of panels further comprises a second side panel 6, the plurality of end flaps further comprises a second front side end flap 10 foldably connected to the front panel 4, a second back side end flap 10 foldably connected to the back panel 4, a second front side top end flap 12 foldably connected to each of the second front side end flap and the front top end flap, and a second back side top end flap 12 foldably connected to each of the second back side end flap and the back top end flap (Fig. 1).
Regarding claims 12, 21, and 33, Webster teaches the tray further comprises product visibility features comprising a plurality of openings 28 in at least one panel of the plurality of panels (Figs. 1-2).
Allowable Subject Matter
Claims 4 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed panel arrangement where rim end panels are folded inwardly and outwardly to form a generally coplanar rim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other references reflective of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734